710 S.E.2d 23 (2011)
MLC AUTOMOTIVE, et al.
v.
TOWN OF SOUTHERN PINES, et al.
No. 511P10-1.
Supreme Court of North Carolina.
June 15, 2011.
Susan K. Burkhart, Raleigh, for Town of Southern Pines, et al.
Robin Tatum Currin, Raleigh, for MLC Automotive, LLC, et al.
Cecil W. Harrison, Jr., Raleigh, for MLC Automotive, LLC, et al.
The following order has been entered on the motion filed on the 6th of April 2011 by Plaintiffs to Amend Petition for Discretionary Review to Include a Recently Decided Case:
"Motion Allowed by order of the Court in conference, this the 15th of June 2011."